Exhibit 10.3



DEBT PURCHASE AGREEMENT

This Debt Purchase Agreement (the “Agreement”) made as of this 29th day of
August, 2019, by and between GoldenLife Investments, LLC (the “Seller”) and Adar
Alef, LLC (the “Buyer”).

1.PURCHASE AND SALE OF THE CONVERTIBLE NOTE

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. Transferred Rights shall mean all rights with respect to
$22,874.00 in principal and accrued interest (the “Assigned Portion”) under that
convertible promissory note issued to the Seller by OZOP SURGICAL CORP.
(“Borrower” or “Company”) in the principal face amount of $15,000.00 dated
September 1, 2017, a true and correct copy of which has been provided to
Investors Counsel Attorneys, P.C. (the “Note”). By its signatures hereto the
Borrower accepts the assignment of the Transferred Rights to Buyer.

 

2.CONSIDERATION

The aggregate purchase price for the Note shall be the Buyer’s payment of Twenty
Two Thousand Eight Hundred Seventy Four Dollars ($22,874.00) to the Seller (the
“Purchase Price”), as more fully set forth below.

 

3.CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place

upon the clearing of the Shares by the Buyer. Upon the execution of this
Agreement, the Purchase Price shall be wired to the Trust Account of Investors
Counsel Attorneys, P.C. At the time of clearing of the first conversion of the
Note, the funds will be further wired as set forth in Exhibit A.

 

4.REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and

warrants to the Buyer as follows:

 

4.1Status of the Seller and the Note. The Seller is the beneficial owner of the
Note, and

the Note is free and clear of all mortgages, pledges, restrictions, liens,
charges, encumbrances, security interests, obligations or other claims. The Note
is currently outstanding and Seller is informed by Company that the Note
represents a bona fide debt obligation of the Company.

 

4.2Authorization; Enforcement. (i) Seller has all requisite corporate power and

authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to sell each Note, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Seller
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the sale of the Note to the Buyer) have been duly authorized
by the Seller and no further consent or authorization of the Seller or its
members is required, (iii) this Agreement has been duly executed and delivered
by the Seller, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

 

4.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby (including, without limitation, the sale of the Note to the Buyer) will
not (i) conflict with or result in a violation of any provision of its
certificate of formation or other organizational documents, or (ii) violate or
conflict with or result in a breach of any provision of, or constitute a default
(or an event which with notice or lapse of time or both could become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which Seller are a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which Seller are subject) applicable to Seller or the Note is bound or affected.
The Seller is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self-regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof.

 

4.4 Title; Rule 144 Matters. Seller has good and marketable title to the Note,
free and clear of all liens, restrictions, pledges and encumbrances of any kind.
Seller is not an “Affiliate” of the Company, as that term is defined in Rule 144
of the Securities Act of 1933, as amended (the “1933 Act”).

 

4.5       Consent of the Company.

 

(i)The Company, as evidence by its signature at the foot of this Agreement,

hereby represents and warrants that, upon delivery to the Company of the Note,
the Company shall promptly cause to be issued to and in the name of Buyer one of
more new executed Notes in the principal aggregate amount of equal to the value
of the Notes but otherwise having the sale terms (including, but not necessarily
limited to, referring to the original issue date) as in the Note. The Note may
contain the same restrictive legend as provided in the original Note, but no
stop transfer order. The Note is currently outstanding in the entire amount
stated and represents a bona fide debt obligation of the Company.

 

(ii)The signature by the Company also represents the Company’s agreement to

treat Buyer as a party to, and having all the rights of the Seller with respect
to the Transferred Rights.

 

5.REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer

hereby represents warrants and acknowledges to the Seller as follows:

 

5.1       Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the partial purchase of the Note and has had substantial experience in
private and public purchases of securities. Buyer is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission under the Securities Act;

 

5.2        Authorization; Enforcement. (i) Buyer has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to purchase each Note, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Buyer and the consummation by it of the transactions contemplated hereby
(including, without limitation, the purchase of the Note by the Buyer) have been
duly authorized by the Buyer and no further consent or authorization of the
Buyer or its members is required, (iii) this Agreement has been duly executed
and delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3        No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

 

6.MISCELLANEOUS

 

6.1 Binding Effect; Benefits. This Agreement shall inure to the benefit of, and
shall be

binding upon, the parties hereto and their respective successors and permitted
assigns. Except as otherwise set forth herein, this Agreement may not be
assigned by any party hereto without the prior written consent of the other
party hereto. Except as otherwise set forth herein, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by any reason of this Agreement.

 

6.2       Notices. All notices, requests, demands and other communications which
are required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereafter):

 

(a)If to the Buyer to:

Adar Alef, LLC

38 Olympia Ln

Monsey, NY 10952

Attn: Ari Goldstein

 

(b)If to the Seller to:

GoldenLife Investments, LLC

3152 Gracefield Road, Apt 507

Silver Spring, MD 20904

Attn: Regina Cohen

 

 

6.3       Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

6.4       Further Assurances. After the Closing, at the request of either party,
the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5       Headings. The section and other headings contained in this Agreement
are for reference purposes only and shall not be deemed to be part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6       Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7       Governing Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.

 

6.8       Severability. If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

6.9       Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SELLER:

 

GOLDENLIFE INVESTMENTS, LLC

 

 

By: _____________________

 

Title: ____________________

 

 

BUYER:

 

ADAR ALEF, LLC



By: _____________________

Title: ____________________

 

ACCEPTED AND AGREED:

 

OZOP SURGICAL CORP.

 

By: ____________________

 

Title: __________________

 

 

 

 

 

 

EXHIBIT A

[WIRE INFO]

              

 

 

Bank Name:

Bank ABA #

Account Name:

Account #:

Account Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NON-AFFILIATION LETTER

August 29, 2019

 

Gentlemen:

Please let this letter serve as confirmation that GoldenLife Investments, LLC is
not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of OZOP SURGICAL CORP. or in any other way an
“affiliate” of OZOP SURGICAL CORP. (as that term is defined in Rule 144(a) (1)
adopted pursuant to the Securities Act of 1933, as amended).

 

Very truly yours,

 

GOLDENLIFE INVESTMENTS, LLC

 

By: ____________________

 

Title: ___________________

 

 